DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: i) “or and R3” appears to be a typographical error (see also 112(b) below); and ii) “straight of branched” should instead be --straight or branched--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “in a visible spectrum” should instead be --in the visible spectrum--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “R1, R2, or and R3” is indefinite as it is not clear what was intended i.e. “R1, R2, or R3 are independently…”, or “R1, R2, and R3 are independently…” (or possibly “wherein each “R1, R2, and R3 is independently”). The claim is further indefinite as the metes and bounds of what is or is not encompassed by “derivatives thereof” with respect to the metal-containing superatom compounds is not clear. This includes claims 2-12 as they depend from claim 1. 
	Regarding claim 2, the claim contains fullerene derivatives recited as abbreviations lacking clear definition (see PCBM and PCB) and wherein no corresponding definition is found within the specification to make clear what is meant to be encompassed by the terms/abbreviations. 
	Regarding claim 3, the claim depends from claim 1 directed to a material. As such the claim 3 recitation of “adjusted” renders the claim indefinite as it is not clear if claim 3 is an improper method step or a recitation of a property i.e. is capable of being adjusted (or is adjustable to).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien (Nature Chemistry, 9, 1170-1174 (2017); published online 14 August 2017).
	Regarding claims 1-2, 4, O’Brien teaches superatomic compounds of structure [Co6Te8(PnPr3)6][C60]3 (abstract; results/discussion), suspensions, powers and single crystals thereof, and intercalates thereof (pg 1-3). 
	Regarding claim 3, O’Brien teaches the superatoms as set forth above. As O’Brien necessarily selected a ratio (results/discussion) to obtain the superatomic compounds, the recitation of an adjustable ratio is deemed met.
	Regarding claims 7-10, O’Brien teaches the superatoms as set forth above and as noted teaches powders and single crystals, etc. readable over thin film as claimed. While O’Brian does not specifically teach the claimed thermal conductivity (claim 8) or optical transparency (claims 9-10) it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 11-12, O’Brien teaches the superatoms as set forth above and as the metes and bounds of ‘consumer product’ do not exclude the superatoms as-obtained themselves, the claim is met.
 In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claims 13 and 16, O’Brien teaches superatomic compounds of structure [Co6Te8(PnPr3)6][C60]3 (abstract; results/discussion), suspensions, powers and single crystals thereof, and intercalates thereof (pg 1-3). O’Brien teaches the combining/mixing of Co6Te8(PnPr3)6 with three equivalents of C60- (results/discussion). It is noted that a chemical composition and its properties are inseparable.  O’Brien selecting a ratio of 1:3 to obtain the product meets the instant recitation of “controlling electrical conductivity” as the method requires only mixing in a ratio (claim 13) and meets the instant recitation of “controlling thermal conductivity” as the method requires only selection of ratio (claim 16).
It is further noted that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (Nature Chemistry, 9, 1170-1174 (2017); published online 14 August 2017).
	Regarding claims 5-6, O’Brien teaches the superatoms as set forth in claim 1 above and further teaches use of a C60 fullerene and teaches a ratio of Co6Te8(PnPr3)6 
	Regarding claim 14, O’Brien teaches the method as set forth in claim 13 above and teaches a ratio of 1:3. 
While O’Brien does not specifically teach a ratio of “about 1:5”, it is noted that a ratio of 1:3 is substantially similar to 1:5 and it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05).
	Alternatively, O’Brien does not specifically teach a ratio of about 1:5. However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the ratio of Co6Te8(PnPr3)6 to fullerene and would have been motivated to do so in order to optimize the cluster/fullerene layer stacking.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, In re Boesch and Slaney, 205 USPQ 215).
	Regarding claim 15, O’Brien renders obvious the method as set forth in claim 14 above. O’Brien does not specifically teach a fullerene derivative of [6,6]-phenyl-C61-butyric acid methyl ester. However, it would have been obvious to one of ordinary skill in the art to select from the known and commercially/readily available fullerene type compounds to obtain a broad range of fullerene stacking/symmetry behavior and arrive at the instant invention with a reasonable expectation of success.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767